                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

ANDREA T. ANNESE,                                )
                                                 )
                      Plaintiff,                 )
                                                 )
vs.                                              )          No. CIV-17-655-C
                                                 )
U.S. XPRESS, INC. and                            )
GLENN ANDERS,                                    )
                                                 )
                      Defendants.                )

                        MEMORANDUM OPINION AND ORDER

       Now before the Court is Plaintiff’s Motion for Order Compelling Discovery (Dkt.

No. 134). Defendant U.S. Xpress, Inc. filed a Response (Dkt. No. 145) and Plaintiff has

filed a reply (Dkt. No. 150). The motion is now at issue.

                                         I. Background

       Plaintiff Andrea T. Annese alleges that on March 9, 2016, Defendant Glenn Anders

negligently drove a tractor-trailer owned by Defendant U.S. Xpress (“Xpress”) and caused an

accident, resulting in damages to her. Plaintiff further alleges that Xpress (1) negligently hired,

trained, supervised, and retained Defendant Anders and (2) negligently entrusted him to drive

its vehicles. The parties have been engaged in discovery, and the dispute here is whether

Xpress must comply with one of Plaintiff’s discovery requests: “Please produce the driver

qualification, personnel, accident, disciplinary and safety file of every US Xpress driver that

had two or more preventable motor vehicle determinations from March 1, 2013 until March 9,

2016.” (Pl.’s Mot., Dkt. No. 134-1, p. 1.) Xpress objects to the relevance of this request,

and warns that compliance will be unduly burdensome. Plaintiff maintains that this request
is relevant to her negligent hiring claim, and disputes the weight of any burden Xpress

might endure.

                                       II. Standard

       The Federal Rules of Civil Procedure generally permit the discovery of any

nonprivileged matter that is relevant—as long as the discovery sought is “proportional to

the needs of the case . . . .” See Fed. R. Civ. P. 26(b)(1). But Rule 26 does not authorize

unlimited discovery. See Murphy v. Deloitte & Touche Grp. Ins. Plan, 619 F.3d 1151,

1163 (10th Cir. 2010). Indeed, a court “may, for good cause, issue an order to protect a

party or person [from whom discovery is sought] from annoyance, embarrassment,

oppression, or undue burden or expense.’” Fed. R. Civ. P. 26(c)(1).

       “‘The mere fact that compliance with an inspection order will cause great labor and

expense or even considerable hardship and possibility of injury to the business of the party

from whom discovery is sought” does not—without more—amount to an undue burden.

Snowden By and Through Victor v. Connaught Labs., Inc., 137 F.R.D. 325, 332-333 (D.

Kan. 1991) (quoting C. Wright and A. Miller, 8 Federal Practice and Procedure § 2214, p.

647-48 (1970)). Rather, “Rule 26(c) speaks of ‘undue burden or expense’ and discovery

should be allowed unless the hardship is unreasonable in the light of the benefits to be

secured from the discovery.” Snowden, 137 F.R.D. at 333 (quoting C. Wright and A.

Miller, 8 Federal Practice and Procedure § 2214, p. 647-48 (1970)). In sum, any motion to

compel inevitably requires a court to examine the desired discovery’s relevancy in light of

any burden that may be placed on a non-movant. See Cohlmia v. Ardent Health Servs.,

LLC, No. 05-CV-384-GKF-PJC, 2008 WL 4925764 at *1 (N.D. Okla. Nov. 14, 2008) (“It

                                             2
 
is well-established that discovery under the Federal Rules is limited only by relevance and

burdensomeness.”).

                                       III. Discussion

       Plaintiff maintains that she has established the relevancy of her discovery request.

In support, she relies on her need to gather evidence to support her negligent hiring,

training, and retention claim:

       U.S. Xpress retains drivers that would not qualify under their safety policy
       regarding hiring guidelines. Plaintiff must receive documentation of “same
       or similar circumstances” so that she may investigate the claim that there is
       a systematic problem within U.S. Xpress and its drivers. This information
       will demonstrate and confirm that Defendant has a pattern and practice of
       allowing drivers with multiple driving violations and preventable actions to
       remain on the road which endangered and caused injuries to Plaintiff.

(Pl.’s Mot., Dkt. No. 134, p. 4.)

       In short, Plaintiff seeks to establish that there is a “systemic problem” with Xpress’s

hiring practices—particularly the hiring of its drivers. Xpress, however, disputes the

relevance of Plaintiff’s request; it points out that Plaintiff’s negligent hiring claim targets

Xpress’s hiring of Defendant Anders, not its hiring practices in general. (Def.’s Resp. Dkt.

No. 145, p. 8.) Xpress further objects to the requests as unduly burdensome. Specifically,

Xpress asserts that compliance with the requests could require 12,600 hours of work—

possibly costing Xpress over $1.5 million. (Def.’s Resp. Dkt. No. 145, p. 12-13.) Plaintiff

disputes these figures, and, notably, has offered to reduce the scope of her request. (Pl.’s

Mot., Dkt. No. 134, p. 4.)

       The Court finds that Plaintiff’s requests are relevant and capable of leading to

discoverable evidence. The Court also finds, however, that it is appropriate to limit the

                                              3
 
scope of the request to ease the burden on Xpress. As a result, the Court finds that Xpress

must produce to Plaintiff the driver qualification, personnel, accident, disciplinary, and

safety file of every US Xpress driver that had five or more preventable motor vehicle

determinations from March 1, 2013, until March 9, 2016.

                                     CONCLUSION

      For the reasons stated above, Plaintiff’s Motion to Compel (Dkt. No. 134) is

GRANTED in part and DENIED in part. Xpress shall respond to Plaintiff’s discovery

request, as modified by the Court, within 30 days of this Order.

      IT IS SO ORDERED this 7th day of March, 2019.




                                            4
 
